IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 45128

STATE OF IDAHO,                                  )     2018 Unpublished Opinion No. 367
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 23, 2018
                                                 )
v.                                               )     Karel A. Lehrman, Clerk
                                                 )
TREVOR JAMES RUSH,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of two years, for felony injury to a child, affirmed; order
       relinquishing jurisdiction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before GUTIERREZ, Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Trevor James Rush pled guilty to felony injury to a child, Idaho Code § 18-1501(1). The
district court imposed a unified sentence of ten years, with a minimum period of confinement of
two years. Rush filed an Idaho Criminal Rule 35 motion, which the district court denied. The
district court retained jurisdiction, and Rush was sent to participate in the rider program.
       After Rush completed his rider, the district court relinquished jurisdiction. Rush appeals,
claiming that the district court erred by refusing to grant probation. He also argues his sentence
is excessive and constitutes an abuse of discretion.

                                                  1
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Rush has
failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Rush also contends that his sentence is excessive and constitutes an abuse of discretion.
Sentences are reviewed for an abuse of discretion. Our appellate standard of review and the
factors to be considered when evaluating the reasonableness of a sentence are well-established.
State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115 Idaho 776,
769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct. App. 1982);
State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the length of a
sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170
P.3d 387, 391 (2007).
       Rush argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Rush’s case. The record does not indicate that the district court
abused its discretion in sentencing.
       The order of the district court relinquishing jurisdiction and Rush’s sentence are affirmed.




                                                   2